Citation Nr: 1711472	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-41 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral inguinal herniorrhaphy residuals ("inguinal hernia").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from September 1979 through June 1989.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a December 2015 travel board hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and located in the Veteran's Appeals Control and Locator System ("VACOLS") profile of the Veteran's appeal.

This appeal has previously been before the Board.  Most recently, in February 2016, the Board remanded the Veteran's appeal to the AOJ for further development.  The AOJ was directed to obtain an updated VA examination to assess the severity of the Veteran's service-connected bilateral inguinal hernia disability.  A VA examination was conducted in May 2016 and the report was associated with the Veteran's file.  Additionally, the Veteran was notified of his need to identify and submit updated medical records concerning his disabilities.  Updated private treatment records were received in May 2016 and associated with the Veteran's file.  Therefore, the Board finds that the February 2016 remand directives have been substantially complied with, and the Veteran's appeal has been properly returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the February 2016 Board decision remanded the Veteran's claims for entitlement to service connection for a vascular disability and for a pulmonary vascular disease.  Subsequently, in a June 2016 Rating Decision, the AOJ awarded service connection for varicose veins of the bilateral lower extremities, and assigned a 10 percent disability rating effective October 12, 2006.  See June 2016 Rating Decision.  The Veteran was additionally awarded service connection for status post pulmonary embolism, and assigned a 60 percent disability rating effective October 12, 2006.  In the June 2016 Rating Decision, the Veteran was alerted that the AOJ considered the award of service connection for these disabilities to be a full grant of the claim on appeal (i.e. entitlement to service connection for varicose veins and pulmonary embolism).  

Neither the Veteran nor his representative has expressed disagreement with the assigned ratings for varicose veins of the bilateral lower extremities and/or status post pulmonary embolism.  In a letter dated July 28, 2016, the Veteran and his representative were advised of these awards of service connection and their assigned ratings.  Additionally, the notice letter advised the Veteran and his representative of the procedures and forms necessary for filing a notice of disagreement, if he disagreed with the assigned ratings for either of the two disabilities.  However, no notice of disagreement was filed.  Under VA regulations, as of March 24, 2015, a notice of disagreement must be filed on the proper form.  38 C.F.R. § 20.201(a).  

In December 2016, the Veteran's representative submitted a post-remand brief, which argued in support of the assignment of an increased disability rating for the Veteran's service-connected bilateral inguinal hernia disability.  The Board notes that this post-remand brief expressed no disagreement with or advanced any arguments with regard to the assigned ratings for bilateral varicose veins and/or status post pulmonary embolism.  Therefore, these issues are not presently before the Board.

Lastly, this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the rating period on appeal, hernias have not been present on either the right or left side, and the Veteran's bilateral inguinal hernia disability have not been shown to be unoperated, irremediable, and not well-supported by truss, or not readily reducible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected bilateral inguinal hernia disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7338 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in June 2008 and March 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded VA examinations in March 2007, July 2009, and May 2016 in connection with the claim addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claim was previously remanded by the Board, most recently in February 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2016 remand, the AOJ provided the Veteran with an updated VA examination for his bilateral inguinal hernia disability.  Additionally, the VA sent the Veteran a Duty to Assist letter in March 2016, requesting the Veteran submit or identify any outstanding private and/or VA medical treatment records.  In May 2016, the Veteran submitted private treatment records from the Riverbend medical group.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

That being the relevant, generalized law to the Veteran's current claim, the Board observes that the Veteran was initially awarded service connection for a bilateral inguinal hernia disability in a December 1989 Rating Decision.  An initial disability evaluation of 10 percent was assigned effective June 17, 1989, the date service connection was established.  Thereafter, in October 2006, the Veteran filed a request for an increased rating.    

i.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral inguinal hernia disability:

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected bilateral inguinal hernia disability.  Historically, the Veteran underwent three hernia repairs during his active duty service with the United States Navy.  See STRs and December 1989 Rating Decision.  The first repair, to a left inguinal hernia, occurred in February 1982, with a subsequent recurrent surgical repair in December 1987.  During this December 1987 left inguinal herniorrhaphy, a right inguinal hernia was noted.  A right inguinal herniorrhaphy was performed in February 1988.  Following his separation from active duty service, the Veteran had a recurrence of a right inguinal hernia, with surgical repair in June 2004.  See Mercy Hospital Records.  Thereafter, the Veteran filed a claim for an increased rating in October 2006.  See October 2006 Statement in Support of Claim.  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, because the Veteran is seeking an increased rating from a previously adjudicated rating, the relevant temporal focus before the Board is on the evidence concerning the state of the disability one year before the Veteran filed his claim for an increased rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his request for an increased disability rating in October 2006.  See October 2006 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to October 2005. 

The Veteran's inguinal hernia disability has been rated under Diagnostic Code 7338.  Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7338.  Notably, the clinical evidence of record does not show, and the Veteran does not allege, a recurrence of either a right or left sided inguinal hernia since his June 2004 surgery.  See e.g. December 2015 Hearing Testimony. On the contrary, during his hearing he noted that he was not really concerned about the increase for his hernia.  Rather, his primary concern was establishing compensation for his secondary conditions.  As noted in the Introduction, service connection has recently been established for his varicose veins and residuals of a pulmonary embolism.  In the absence of recurrence of the hernia, the Board finds that entitlement to a rating in excess of 10 percent is not warranted throughout the period on appeal.  

The Veteran's last surgical hernia repair occurred in June 2004.  See Mercy Medical Records.  A review of the Veteran's medical records following this surgery does not indicate the Veteran sought any follow-up treatment for complaints related to his bilateral inguinal hernia disability.  

As part of his current appeal, the Veteran was afforded a VA examination in March 2007, to assess the severity of his bilateral inguinal hernia.  At this examination, the examiner reported the presence of a small ventral hernia, which was not painful or limiting.  The examiner additionally reported this mid-line ventral hernia was not remediable and had not been previously operated on, as it was not in the area of the Veteran's service-connected bilateral inguinal hernias.  As for the Veteran's service-connected bilateral inguinal hernias, the VA examiner reported there have not been any recurrences since the Veteran's prior operations.

Subsequent private medical records do not reflect any treatment for or complaints regarding the Veteran's bilateral inguinal hernia disability.  Notably, during a physical examination in October 2008, the examining clinician reported no hernias were detected during his examination of the Veteran.  See R.S., M.D. Records.  Furthermore, during a November 2008 physical examination, the Veteran reported that he was doing well and had been exercising without any symptoms.  See Bay State Vascular Services Records. 

A second VA examination was conducted in July 2009.  During this examination, the Veteran reported he has not experienced any problems related to his bilateral inguinal herniorrhapy and denied any recurrence of left or right sided hernias.  A physical examination did not identify or observe any hernias.  Following this examination of the Veteran, and with consideration of the Veteran's lay symptomatology, the VA examiner concluded the Veteran's bilateral inguinal hernia disability "has been stable over the last many years," and therefore did not cause any functional limitations.  In support of this conclusion, the VA examiner cited to the Veteran's subjective reports denying any recurrence or symptoms, and the Veteran's medical records, which showed an absence of treatment for his bilateral inguinal hernia disability.  

During the July 2009 VA examination, the Veteran reported that he had left his job as a high school physics teacher.  Notably, the Veteran reported this change of employment was due to "mental health stresses" of his prior job, in addition to his desire to change to a more sedentary employment.  The Veteran reported the physical demands of standing and walking on concrete exacerbated the symptoms of his varicose veins within his bilateral lower extremity.  See December 2015 Hearing Testimony.  Currently, the Veteran works as Veteran's Agent for the State of Massachusetts.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raise.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was afforded a third VA examination in May 2016.  A physical examination of the Veteran at this time did not report or observe any hernias bilaterally.  The Veteran was not reported to require any belt or truss for his bilateral inguinal hernia disability.  Additionally, the examiner noted that the Veteran has a small ventral hernia, described as a small umbilical hernia, which asymptomatic and did not cause any limitations.  

As for functional limitations, the VA examiner noted that the Veteran reported a "pulling" sensation and "discomfort" at his bilateral inguinal hernia surgical sites when lifting/carrying, pushing/pulling, and Valsalva activities.  The Veteran was not reported to require any belt or truss for his bilateral inguinal hernias.  There was no indication, from either the Veteran or the examiner, that the Veteran's service-connected bilateral inguinal hernia disability further impaired his ability to perform daily tasks, such as chores and/or recreational hobbies. 

Therefore, the Board finds the medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  As noted above, the Veteran's prior VA examinations have not reported or detected any recurrence of the Veteran's bilateral hernias.  Furthermore, based upon the guidance of the Court in Hart, the Board has determined that there is no basis to stage the Veteran's rating for his service-connected bilateral inguinal hernia disability.  21 Vet. App. 505; See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the preponderance of the evidence weighs against a rating in excess of the current 10 percent disability rating for the Veteran's service-connected bilateral inguinal hernia disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7;  See also  Gilbert, 1 Vet. App. at 55.

ii.  Extra-schedular Consideration: 

The Board has additionally considered whether an extraschedular rating is warranted for the Veteran's bilateral inguinal hernia disability.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  
The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected diabetes mellitus, type II, with erectile dysfunction, disability on appeal with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Based upon a review of the longitudinal evidence of record, the Board finds that the evidence does not show such an exceptional disability picture that the schedular 10 percent evaluation for the Veteran's service connected bilateral inguinal hernia disability is inadequate.  Notably, throughout the period on appeal, the Veteran has denied any recurrent hernias or persistent symptoms of his bilateral inguinal hernia disability.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology, as explained in great detail above.  As such, based upon the lay and clinical evidence of record, the Board does not find the evidence warrants an extraschedular referral for the Veteran's bilateral inguinal hernia disability.  

The Board notes that under the Federal Circuit's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral inguinal hernia disability adjudicated above, the Veteran is service-connected for status post pulmonary embolism, varicose veins of the bilateral lower extremities, left knee injury residuals, tinnitus, urethral stricture, and scars of the right and left groin associated with bilateral inguinal herniorrhaphy residuals.  However, at present, none of these disease disabilities are on appeal.

In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability, and all of the symptoms are considered by the relevant diagnostic codes.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral inguinal hernia disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating in excess of 10 percent for the Veteran's service-connected bilateral inguinal hernia disability is denied.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


